                                                                                     APR 03 2019
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

MILTON ANTOINE BROWN,                           )
also known as Sultan Immanuel El-Bey,           )   CASE NO. 7:19CV00137
                    Plaintiff,                  )
v.                                              )   MEMORANDUM OPINION
                                                )
LT. STITH,                                      )   By: Hon. Jackson L. Kiser
                      Defendant.                )   Senior United States District Judge
                                                )


       Plaintiff, a Virginia inmate, submitted this action without the filing fee, which I will

construe as a request for leave to proceed in forma pauperis. The pertinent statute provides:

       In no event shall a prisoner bring a civil action [in forma pauperis] if the prisoner
       has, on 3 or more prior occasions, while incarcerated or detained in any facility,
       brought an action or appeal in a court of the United States that was dismissed on
       the grounds that it is frivolous, malicious, or fails to state a claim upon which
       relief may be granted, unless the prisoner is under imminent danger of serious
       physical injury.

28 U.S.C. § 1915(g). Plaintiff has at least three other actions or appeals that have been dismissed

as frivolous or for failure to state a claim. See, e.g., Brown v. Goff, No. 3:18CV223, ECF Nos.

7, 8 (E.D. Va. June 13, 2018); Brown v. United States Department of Justice, No. 3:18CV347,

ECF Nos. 3, 4 (E.D. Va. June 12, 2018); Brown v. United States Department of Justice, No.

3:18CV341, ECF Nos. 3, 4 (E.D. Va. June 12, 2018); Brown v. United States Department of

Justice, No. 3:18CV339, ECF Nos. 3, 4 (E.D. Va. June 12, 2018); Brown v. Smith, No.

3:18CV225, ECF Nos. 8, 9 (E.D. Va. June 12, 2018).

       Plaintiff's current complaint does not suggest that he is in imminent danger of serious

physical harm. Accordingly, Plaintiff’s request to proceed in forma pauperis will be denied. The

action will be dismissed without prejudice. If Plaintiff wishes to proceed with this action, he
may submit a new complaint with the full $400 filing fee. The Court will process such a

complaint as a new civil action. An appropriate order will enter this day.

         The clerk will send Plaintiff a copy of this memorandum opinion and the accompanying

order.

         ENTER: This 3rd day of April, 2019.

                                                     s/Jackson L. Kiser
                                                     Senior United States District Judge




                                                2
